Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to sensor, amplifier, sigma-delta, programming interface, classified in G06F 3/05 (Interfacing or handshaking between A/D or D/A converters on the one hand and computers on the other hand).
II. Claims 2-4, drawn to analog bandpass sigma delta modulator, digital filter, pulse density modulation, classified in H04B 14/02 (pulse modulation).
III. Claims 5-7, drawn to low pass, band pass, first multiplexer, audible detector, ultrasonic event detector, second multiplexer, classified in H03K 17/00 (multiplexers per se).
IV. Claims 8-11, drawn to low pass sigma delta modulator, first filter, band pass sigma-delta modulator, second filter, signal mixer, classified in H03M 1/00 (analog/digital conversion).
V. Claims 12-14, drawn to demultiplexer, low pass, band pass, mixer, classified in Y10S 370/916 . Multiplexer/demultiplexer.

The inventions are independent or distinct, each from the other because:
Inventions I and II-V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions include different recitations of components/limitations which are given by way of example below.
Invention I includes a sensor, amplifier, sigma-delta modulator, and programming interface. Invention II includes analog bandpass sigma-delta modulator, digital filter, and pulse density modulation. Invention III includes low pass filter, band pass sigma-delta modulator, first multiplexer, audible event detector, ultrasonic event detector, and second multiplexer. Inventions I-III then appear to recite different elements.
Invention IV includes a low pass sigma delta modulator, first filter, band pass sigma-delta modulator, second filter, and signal mixer. Invention V includes demultiplexer, low pass filter, band pass filter, and mixer. Inventions IV-V then appear to recite different elements.
In summary, while preambles recite the limitation of a microelectromechanical microphone for Inventions I-III and a device for Inventions IV-V, these limitations shown immediately above appear to be in different numbers and include different elements which form the different inventions from among the two groups delineated as microelectromechanical microphone and device invention groups. And so finally, the office is asking that only a single invention be selected from among Inventions I, II, III, IV, or V.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification and/or different search terms.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645